Case 1:21-cv-06702-LAK Document 11-7 Filed 09/10/21 Page 1 of 4




         EXHIBIT G
           Case 1:21-cv-06702-LAK Document 11-7 Filed 09/10/21 Page 2 of 4


From:            TrackingUpdates@fedex.com
To:              Sophie Loewenstein
Subject:         FedEx Shipment 774541807045: Your package has been delivered
Date:            Wednesday, August 18, 2021 3:58:50 AM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the
sender.




                                          FedEx




               Hi. Your package was
           delivered Wed, 08/18/2021 at
                      8:28am.



     Delivered to ROYAL LODGE AT WINDSOR GREAT P, BERKSHIRE, BR SL42JD
                          Received by A.POLICE OFFICER

                                     OBTAIN PROOF OF DELIVERY




                          TRACKING NUMBER                    774541807045


                                             FROM            SOPHIE LOEWENSTEIN
                                                             55 HUDSON YARDS
                                                             NEW YORK, NY, US, 10001


                                                  TO         PRINCE ANDREW DUKE OF YORK
                                                             ROYAL LODGE AT WINDSOR GREAT
     Case 1:21-cv-06702-LAK Document 11-7 Filed 09/10/21 Page 3 of 4


                                       PARK
                                       BERKSHIRE, BR, GB, SL42JD


                          REFERENCE    01559.0001


                  SHIPPER REFERENCE    01559.0001


                           SHIP DATE   Mon 8/16/2021 02:55 PM


                        DELIVERED TO   Residence


                     PACKAGING TYPE    FedEx Envelope


                              ORIGIN   NEW YORK, NY, US, 10001


                         DESTINATION   BERKSHIRE, BR, GB, SL42JD


                    SPECIAL HANDLING   Deliver Weekday
                                       Residential Delivery


                   NUMBER OF PIECES    1


               TOTAL SHIPMENT WEIGHT   1.00 LB


                        SERVICE TYPE   FedEx International Priority




                                           Download the
                                           FedEx® Mobile app
                                           Get the flexibility you need to create
                                           shipments and request to customize
                                           your deliveries through the app.



                                                        LEARN MORE




FOLLOW FEDEX
      Case 1:21-cv-06702-LAK Document 11-7 Filed 09/10/21 Page 4 of 4




    Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 2:58 AM CDT 08/18/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.
